Case 4:20-cv-00521-LPR Document 32 Filed 04/12/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

BIANCA FLETCHER PLAINTIFF
vs. CASE NO. 4:20-CV-521-LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and

JOHN DOES 1-2 DEFENDANTS

RESPONSE TO DEFENDANTS MOTION TO ENFORCE PROTECTIVE ORDER

COME NOW the Plaintiff, BIANCA FLETCHER, by and through counsel, Sutter &

Gillham, PLLC, and for her Response to Defendants Motion to Enforce Protective Order, she

states:

1. All materials and documents, Defendants produced to Plaintiff, after the Stipulated
Protective Order (Doc 12), and designated as confidential, have been destroyed.

Respectfully submitted,

Lucien R. Gillham, ARBN 99-199
Attorneys for the Plaintiff
SUTTER & GILLHAM, P.L.L.C.
P.O. Box 2012

Benton, AR 72018

501/315-1910 Office
501/315-1916 Facsimile

lucien. gillham@gmail.com
Case 4:20-cv-00521-LPR Document 32 Filed 04/12/21 Page 2 of 3

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on. this 12th day of April
2021, upon counsel all counsel of record via ECF, as follows:

James_D. Robertson
jrobertson@barberlawfirm.com

 

 

/s/ Lucien Gillham
Lucien Gillham, ARBN 99-199

 
Case 4:20-cv-00521-LPR Document 32 Filed 04/12/21 Page 3 of 3

Gmail - Fletcher v. NITV 4/12/21, 5:43 PM

9 Gmail

Fletcher v. NITV

Jim Robertson <jrobertson@barberlawfirm.com> Fri, Mar 19, 2021 at 3:05 PM
To: Lucien Gillham <lucien.gillham@gmail.com>

Luke,

Per our prior correspondence, you have indicated that you possess no paper copies of the protected information in
this case. Please delete all protected information that has been supplied in this case and marked as such, and send
me a separate writing that certifies all protected information produced under the protective order has been destroyed
and that you no longer possess any paper or electronic copies of the protected information. Thanks. Jim

James D. Robertson

BARBER LAW FIRM
3400 Simmons Tower

425 West Capitol Avenue
Little Rock, Arkansas 72201

Direct | 501.707.6128

Company | 501.372.6175
Facsimile | 501.375.2802

www. barberlawfirm.com

EXHIBIT

 

Lucien Gillham <lucien.gillham@gmail.com>
To: Jim Robertson <jrobertson@barberlawfirm.com>

Fri, Mar 19, 2021 at 5:25 PM

Yep, I'm doing that. Our electronic files are clean. A little more difficult to make sure email is clear.

https://mail.google.com/mail/u/O?iIk=60b1194b3aaview=pt&search=...sg-a%3Ar129432005650369905 2&simpl=msg-f%3A1695682798320446484 Page 1 of 2
